Nicor Inc.
Form 8-K
Exhibit 10.01
 
 
RESTRICTED STOCK UNIT AGREEMENT
NICOR INC. 2006 LONG-TERM INCENTIVE PLAN
 
THIS AGREEMENT, entered into as of the 24th day of March 2011 (the “Agreement
Date”), by and between Russ M. Strobel (the “Employee”), and Nicor Inc., an
Illinois corporation (the “Company”).
 
WITNESSETH THAT:
 
WHEREAS, the Company maintains the Nicor Inc. 2006 Long-Term Incentive Plan (the
“Plan”), which is incorporated into and forms a part of this Agreement for the
benefit of key executive and management employees of the Company and a Related
Company; and
 
WHEREAS, the Employee has been selected by the Compensation Committee of the
Board of Directors of the Company (the “Committee”) to receive an award of
Restricted Stock Units pursuant to Section 4.4 of the Plan and as provided
herein;
 
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Employee as
follows:
 
1.           Award.  Subject to the terms of this Agreement and the Plan, the
Employee is hereby awarded the right to receive 16,020 shares of Stock (the
“Restricted Stock Units”) subject to vesting as provided in Paragraph 4, the
delivery of which shares of Stock is deferred until the earliest of:
 
(a)           the Employee’s death or disability (within the meaning of Section
409A of the Code);
 
(b)           a Change in Control; or
 
(c)           the six-month anniversary following Employee’s separation from
service (within the meaning of Section 409A of the Code) from the Company and
all Related Companies.
 
2.           Limit on Alienation.  Restricted Stock Units may not be sold,
assigned, transferred (except as permitted under Paragraph 6), pledged or
otherwise encumbered.
 
3.           Dividend Equivalents.
 
(a) The Employee shall be entitled to receive a cash payment, at the time
provided in Paragraph 3(b) or 3(c) below, equal to the amount of dividends which
otherwise would have been paid on the shares subject to the Restricted Stock
Units as if such shares were issued and outstanding (the “Dividend
Equivalents”).  The Employee’s rights to the Dividend Equivalents shall cease on
the earlier of (i) the date on which the Employee has forfeited the Restricted
Stock Units or (ii) the date the actual shares of Stock are delivered as
provided in Paragraph 1.
 
 
- 1 -

--------------------------------------------------------------------------------

 
(b)           If the Employee is not vested in the Restricted Stock Units under
Paragraph 4(c), (d) or (e) below, then the Dividend Equivalents shall be paid to
the Employee at the same time and manner as dividends are paid on shares of
Stock.
 
(c)           If the Employee is vested in the Restricted Stock Units under
Paragraph 4(c), (d) or (e) below, then the Company shall accrue for the benefit
of the Employee to a deferred compensation account on its books (i) at the same
time as dividends are paid on shares of Stock amounts equal to the Dividend
Equivalents, plus (ii) quarterly, interest on the balance of such account at a
rate equal to the prime rate.  The balance of Employee’s Dividend Equivalents,
plus interest accrued thereon shall be paid to the Employee on the date the
actual shares of Stock are delivered as provided in Paragraph 1.  The
establishment of such deferred compensation account is solely for bookkeeping
purposes, and shall not represent assets held in trust or as a segregation of
the assets of the Company, or any other funding of the deferred
compensation.  The Employee shall have only the rights of an unsecured creditor
with respect to such account.
 
4.           Vesting.  The Employee shall vest in full in the Restricted Stock
Units on the earlier of (a) the fourth anniversary of the Agreement Date; (b)
the date on which a Change in Control occurs; (c) the date of the Employee’s
death after the first anniversary of the Agreement Date; (d) the date on which
the Employee is determined to have become subject to a Disability after the
first anniversary of the Agreement Date; or (e) the Employee’s Retirement after
the first anniversary of the Agreement Date.  If the Employee’s employment with
the Company and all Related Companies terminates prior to vesting in the
Restricted Stock Units, he shall forfeit the Restricted Stock Units and his
right to receive the actual shares of Stock subject thereto.
 
For purposes of this Agreement, the term "Disability" means the inability of the
Employee, by reason of a medically determinable physical or mental impairment,
to engage in any substantial gainful activity, which condition, in the opinion
of a physician selected by the Committee, is expected to result in death or can
be expected to last for a continuous period of not less than 12 months.  For
purposes of this Agreement, “Retirement” means the date the Employee has
attained at least (i) age 65, or (ii) age 55 and has at least 10 years of
employment with the Company or any Related Companies.
 
5.           Heirs and Successors.  This Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and
business.  Subject to the terms of the Plan, any benefits payable to the
Employee under this Agreement that are not paid at the time of the Employee’s
death shall be paid to the beneficiary designated by the Employee in writing
filed with the Committee in such form and at such time as the Committee shall
require.  If the Employee fails to designate a beneficiary, or if the designated
beneficiary of the Employee dies before the Employee or before complete payment
of the amounts distributable under this Agreement, the Committee shall, in its
discretion, direct that amounts to be paid under this Agreement be paid to:
 
 
- 2 -

--------------------------------------------------------------------------------

 
(a)           one or more of the Employee’s relatives by blood, adoption or
marriage and in such proportion as the Committee decides; or
 
(b)           the legal representative or representatives of the estate of the
last to die of the Employee and his beneficiary.
 
6.           Transferability.  Restricted Stock Units awarded under this
Agreement are not transferable except as designated by the Employee by will or
by the laws of descent and distribution.  Notwithstanding the foregoing, the
Committee may permit the Restricted Stock Units awarded under this Agreement to
be transferred by the Employee for no consideration to or for the benefit of the
Employee’s Immediate Family (including a trust for the benefit of the Employee’s
Immediate Family or to a partnership for members of the Employee’s Immediate
Family), subject to such limits as the Committee may establish, and the
transferee shall remain subject to all terms and conditions applicable to such
award prior to such transfer.
 
7.           Employment and Shareholder Status.  This Agreement does not
constitute a contract of employment, and does not confer on the Employee the
right to be retained in the employ of the Company or any Related
Company.  Except as otherwise provided in this Agreement, the Employee shall not
be deemed to be a holder of any shares of Stock pursuant to the Restricted Stock
Units until the date of the issuance of a certificate to him of the actual
shares of Stock subject to such Restricted Stock Units.  Except for Dividend
Equivalents, the Employee shall not have any rights to dividends or any other
rights of a shareholder with respect to the shares of Stock covered by the
Restricted Stock Units until such shares of Stock have been issued to the
Employee.
 
8.           Withholding.  The Company may require that the Employee pay to the
Company, or the Company may otherwise withhold, at the time of delivery of the
shares of Stock pursuant to the Restricted Stock Units, any such amount as is
required by law or regulation to be withheld for federal, state or local income
tax or any other taxes incurred by reason of such payment.  At the election of
the Employee, unless otherwise prohibited by the Committee, such withholding
obligations may be satisfied pursuant to any of the methods authorized by
Section 6.7 of the Plan.
 
9.           Unfunded Promise.  The Employee’s right to receive payment of any
amounts under this Agreement shall be an unfunded entitlement and shall be an
unsecured claim against the general assets of the Company.
 
10.           Adjustment to Number of Shares Subject to Agreement.  In the event
of any change in the outstanding shares of Stock by reason of any stock
dividend, split, spin-off, recapitalization, merger, consolidation, combination,
exchange of shares or other similar change, the terms of this Agreement and the
number of Restricted Stock Units and this Agreement shall be adjusted in the
manner specified in Section 6.4 of the Plan.
 
11.           Definitions.  Except where the context clearly implies or
indicates the contrary, a word, term, or phrase used in the Plan is similarly
used in this Agreement.
 
 
- 3 -

--------------------------------------------------------------------------------

 
12.           Administration.  The authority to manage and control the operation
and administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.
 
13.           Plan Governs.  Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Employee from the office of the Secretary
of the Company.  In the event of a conflict between any terms of this Agreement
and the terms of the Plan, the terms of the Plan shall govern.
 
14.           Amendment.  This Agreement may be amended by written agreement of
the Employee and the Company, without the consent of any other person. 
Notwithstanding the foregoing, the Company may in its sole discretion, amend
this Agreement, the Program or the Plan in such manner as it may determine is
necessary or desirable to satisfy the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).
 
IN WITNESS WHEREOF, the Employee has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, and its
corporate seal to be affixed hereto, all as of the Agreement Date.
 
 
 
                    /s/ RUSS M. STROBEL                
 
                     Russ M. Strobel
 
                     NICOR INC.
 
By:    /s/ CLAUDIA J.
COLALILLO                                                         
  Claudia J. Colalillo
  Senior Vice President Human Resources
  and Corporate Communications
 
 
- 4 -

--------------------------------------------------------------------------------

 

 

